572 S.E.2d 781 (2002)
356 N.C. 609
Barrett L. CRAWFORD, Trustee in the bankruptcy of Jeter Edward Greene, and Jeter Edward Greene
v.
COMMERCIAL UNION MIDWEST INSURANCE COMPANY, Gerald Benfield, and Benfield Insurance Enterprises.
No. 19A02.
Supreme Court of North Carolina.
December 20, 2002.
Daniel Law Firm P.A., by Stephen T. Daniel and Warren T. Daniel, for plaintiff-appellees.
Young Moore and Henderson P.A., by Walter E. Brock, Jr., and Christopher A. Page, for defendant-appellant Commercial Union Midwest Insurance Company.
PER CURIAM.
Justice BUTTERFIELD did not participate in the consideration or decision of this case. The remaining members of the Court were equally divided, with three members voting to affirm the decision of the Court of Appeals and three members voting to reverse. Therefore, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Reese v. Barbee, 350 N.C. 60, 510 S.E.2d 374 (1999); Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993).
AFFIRMED.